DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18, 28 and 29 are objected to because of the following informalities:  
Claim 18 recites a “nasal patient interface arrangement” in line 1 and a “valve arrangement” in line 8. To avoid confusion between the two and consistency, line 4 and line 10 should respectively read “the nasal patient interface arrangement” and  “wherein the nasal patient interface arrangement”. 
It appears claim 28 is intended to be a functional limitation, therefore “wherein the valve arrangement is arranged to be at least partly inflated” should read “wherein the valve arrangement is configured to be at least partly inflated”, in order to improve clarity, and avoid being misconstrued as a process limitation.  
It appears claim 29 is intended to be a functional limitation, therefore “wherein the valve arrangement is arranged to be at least partly deflated” should read “wherein the valve arrangement is configured to be at least partly deflated”, in order to improve clarity, and avoid being misconstrued as a process limitation
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-21, 23-25, 27-29, 30-31, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapoport (US 2015/0128948 A1). 
Regarding claim 18, Rapoport discloses a nasal patient interface arrangement (nasal mask 123, Figure 1) for transporting breathing gas from a pressurised gas supply to a patient (abstract), the arrangement being adapted to provide a first bidirectional gas passage in contact with ambient air and adapted to receive nasally expired air (“first gas passage” formed when valve 127’ opens, allowing nasally expired air to exit into the atmosphere, Paragraph 0110 and annotated Figure 6B below) the arrangement comprising: - an inspiratory air conduit (inspiratory housing 113, Figure 6A) connecting to a pneumatic unit (tubing assembly 163 pneumatically connects the ports 132, 133 and 134 of inspiratory housing 113 with the tubes of the pressure generator unit 221, Paragraph 0132); - a nose adapter (nozzle assembly 122, Figure 6B), configured for a bidirectional gas transport (nozzle assembly 122 configured to receive breathable gas during inhalation and also permit expired air to exit nozzle assembly 122 during exhalation, therefore air can travel in two directions) wherein the nose adapter is arranged to be connected to a nose of the patient  - a valve arrangement (controllable breathing valve 127’ can either open to allow exit of expired air into atmosphere, or close to restrict airflow, Paragraphs 0109-0110); controlling the passage of gas through the first bidirectional gas passage (“first gas passage” formed when valve 127’ opens, allowing nasally expired air to exit into the atmosphere, Paragraph 0110 and annotated Figure 6B below) wherein the arrangement is adapted to provide a second bidirectional gas passage which is connected to the inspiratory air conduct, the nose adapter, and the first gas passage (A “second gas passage” is formed when valve 127’ is closed and airflow is restricted through valve 135, see annotated Figure 6B below and Paragraph 0109; with this second gas passage connected to the inspiratory housing 113, nozzle assembly 122, and the first gas passage as described previously) and wherein the valve arrangement is substantially enclosed in the first bidirectional gas passage (valve 135 is disposed 

    PNG
    media_image1.png
    551
    676
    media_image1.png
    Greyscale

	Regarding claim 19, Rapoport discloses the arrangement according to claim 18, wherein the valve arrangement (valve 127', Figure 6B) includes a tubular shaped valve element (valve 127’ comprises a small diameter inner tube 135, Paragraph 0109) and wherein the valve element is arranged to seal the first bidirectional gas passage when inflated (when balloon 126 of valve 127’ inflates, airflow is restriction through valve, Paragraph 0109; therefore, the first gas passage is sealed, see annotated Figure 6B above for interpretation of the “first gas passage”).
	Regarding claim 20, Rapoport discloses the arrangement according to claim 18, further comprising: - a tubular shaped valve element (valve 127’ comprises a , wherein the tubular shaped valve element includes a balloon valve (balloon 126 disposed on top of inner tube 135, Figure 6B and Paragraph 0109) controlling the passage of gas in the first bidirectional gas passage (controllable breathing valve 127’ containing balloon 126 can either open to allow exit of expired air into atmosphere, or close to restrict airflow, Paragraphs 0109-0110 and annotated Figure 6B);  and wherein the balloon valve is arranged to be piloted between a deflated state in which the balloon valve allows an air passage from the nose adapter via the first bidirectional gas passage to the ambient air (when balloon 126 of valve 127’ is deflated or “opened”, the opening is large enough to allow sufficient, non-restricted flow during spontaneous breathing, Paragraph 0110 and annotated Figure 6B; therefore allowing the flow of gas between the nozzle assembly 122 and the ambient air) and an inflated state in which the balloon valve prevents an air passage from the nose adapter via the first bidirectional gas passage to the ambient air (when balloon 126 of valve 127’ inflates airflow is restricted though valve 135, Paragraph 0109 and annotated Figure 6B). 
	Regarding claim 21, Rapoport discloses the arrangement according to claim 20, further comprising a gas delivery passage arranged to deliver gas to the inside of the balloon valve allowing the inflation of the balloon valve (pressurized air is provided to port 132 causing balloon 126 to inflate, Paragraph 0109 and Figure 6B).
	Regarding claim 23, Rapoport discloses the arrangement according to claim 21, wherein the gas delivery passage (port 132, Figure 6B) arranged to run alongside the inspiratory air conduit (see port 132 running alongside axis of inspiratory housing 113, Figure 6A).
	Regarding claim 24, Rapoport discloses the arrangement according to claim 21, wherein the gas delivery passage (port 132) is arranged inside the inspiratory air conduit (see port 132 arranged within inspiratory housing 113, Figure 6A). 
	Regarding claim 25, Rapoport discloses the arrangement according to claim 18, wherein the nose adapter (nozzle assembly 122, Figure 6A/B) includes at least one prong (see the two prongs of nozzle assembly 122, Figure 6A/B) which is arranged to be input to at least one nostril of the nose (see nasal mask assembly being inserted into nostrils of a patient, Figure 9). 
	Regarding claim 27, Rapoport discloses the arrangement according to claim 18, wherein the inspiratory air conduit (inspiratory housing 113, Figure 6A) includes at least one tube (tubing assembly 163, Figure 9) being connected between the nose adapter and the breathing gas supply (see tubing assembly 163 connecting nozzle assembly 122 and pressure generator unit 162, Figure 9). 
Regarding claim 28, Rapoport discloses the arrangement according to claim 18, wherein the valve arrangement (valve 127’, Figure 6B) is arranged to be at least partly inflated during inhalation of the patient (balloon 126 of valve 127’ can inflate, with the degree of inflation controllable, Paragraph 0109; due to the degree of inflation being controllable/adjustable, the valve would be capable of being at least partly inflated during inhalation).
Regarding claim 29,  Rapoport discloses the arrangement according to claim 18, wherein the valve arrangement (valve 127’, Figure 6B) is arranged to be at least partly deflated during exhalation of the patient (balloon 126 of valve 127’ can completely or partially open or deflate, Paragraph 0110; due to the degree of deflation being controllable/adjustable, the valve would be capable of being at least partly deflated during exhalation). 
Regarding claim 34, Rapoport discloses a method for operating a breathing apparatus, comprising the steps of: - inflating a valve which is substantially enclosed in a first bidirectional gas passage so that the first bidirectional gas passage is at least partly blocked (when balloon 126 of valve 127’ inflates, airflow is restricted though valve 135, Paragraph 0109 and annotated Figure 6B); - providing breathing gas through a second bidirectional gas passage from a pressure gas supply to a nose adapter of a patient so that the patient can inhale the breathing gas (pressurized breathable air is supplied into mask 123 via opening port 134 to be inhaled by patient via nozzle assembly 122 Paragraph 0114 and annotated Figure 6B), wherein the breathing gas is provided at least during a substantial fraction of an inhalation period of the patient (it is a well-known method in the art to provide breathable gas during the inhalation period of a patient receiving breathing assistance), and deflating the valve so that a gas passage through the first bidirectional gas passage is allowed and so that the majority of exhaled gas from the patient can pass through the first gas passage to ambient air during an exhalation period of the patient (when balloon 126 of valve 127’ is deflated or “opened”, the opening is large enough to allow sufficient, non-restricted flow during spontaneous breathing, Paragraph 
	Regarding claim 30, Rapoport discloses the arrangement according to claim 18, further comprising: a bracket (valve 127 comprises a valve housing 125, Paragraph 0107) arranged to enclose the valve arrangement in a longitudinal extension (housing 125 encloses valve 127 in a longitudinal manner, Figures 6A/B). 
	Regarding claim 31, Rapoport discloses the arrangement according to claim 18, wherein the inspiratory air conduit (inspiratory housing 113, Figure 6A) and the nose adapter (nozzle assembly 122, Figure 6A) are constructed as one-piece (nozzle assembly 122 is permanently connected to the housing 113, Paragraph 0105).
	Regarding claim 33, Rapoport discloses a breathing apparatus (system may comprise a mask for delivering pressurized air to patient’s breathing orifice, abstract and Paragraph 0018; figure 9), comprising: - a nasal patient interface arrangement according to claim 18 (see analysis of claim 18 provided above). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rapoport (US 2015/0128948 A1) in view of Tero (US 2014/0066801 A1).
	Regarding claim 22, Rapoport discloses the arrangement according to claim 18, but is silent on a pressure measuring tube in fluid connection with the second bidirectional gas passage.  
	However, Tero teaches an analogous vented nasal patient interface device (abstract) that comprises a pressure measuring tube (pressure tubing 108 connected to a pressure measuring device, such as a manometer, Paragraph 41 and Figure 1) in fluid connection with the gas passage formed between the supplied gas and nasal prongs (pressure is measured at nasal inserts, Paragraph 42). 
	Therefore, it would have been obvious at the time of invention to modify the device of Rapoport to include an additional pressure measuring tube located near the nasal prongs, as taught by Tero, as this would provide a means for a clinician to measure and monitor the pressure provided by the CPAP or similar pressure generating machine (Paragraph 0048). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Rapoport (US 2015/0128948 A1) in view of McAuley et al. (US 2011/0308520 A1).
Regarding claim 26, Rapoport discloses the arrangement according to claim 18, but does not specifically state wherein the valve arrangement is arranged to be situated at a distance to the nose which is less than 2 cm when the nose adapter is connected to the nose.
However, McAuley teaches an analogous nasal pillow for a patient interface (abstract) that comprises a nasal pillow portion (pillow portion 250-2, Figure 2c) containing nasal pillows (250-1, Figure 2c) wherin both portions are made from a flexible silicone rubber material with a thickness of 1-2 mm (Paragraph 0166). 
Due to Rapoport’s nasal mask 123 (comprising both the housing 113 and nozzle assembly 122) being made from the same silicone rubber material (Paragraph 0105), it would have been obvious at the time of invention for the thickness of the nasal mask to be in the range of 1-2 mm, as taught by McAuley. Therefore, it directly follows that once the nozzle assembly 122 of Rapoport’s device is fully inserted into the nose of patient, the distance between the top surface of valve housing 125 and the bottom of the patient’s nose would be less than 2 cm, as the distance would essentially be the thickness of the nasal mask (see Figure 6A for location of top of valve housing 125).
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Rapoport to have a distance of less than 2 cm between the valve and the nose of the patient since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Rapoport would not operate . 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Rapoport (US 2015/0128948 A1) in view of Tero (US 2015/0083123 A1).
Regarding claim 32, Rapoport discloses the arrangement according to claim 18, but is silent on the nasal patient interface arrangement is a high flow nasal cannula arrangement ("HFNC arrangement").  
However, Tero teaches an analogous vented nasal cannula assembly (abstract), that comprises two nasal prongs 1722 and 1724 that have sufficiently narrow outer diameters, to allow the nasal cannula assembly to be used during high-flow breathing gas therapy (Paragraph 0066). 
Therefore, it would have been obvious at the time of invention to adjust the nasal prong outer diameters of Rapoport’s nozzle assembly, to allow the device to accommodate higher flow rates, as evidenced by Tero. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7427.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785                      


/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785